Citation Nr: 1423960	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from May 1991 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

A sleep disorder, to include insomnia and sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include insomnia and sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a December 2009 letter.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in February 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Sleep apnea and insomnia are not listed as a chronic diseases under 38 C.F.R. § 3.309(a).

Service treatment records indicate that the Veteran complained that he had difficulty getting to sleep in May 1994.  The Veteran reported that he was stressed because of his job and personal life, that his lack of sleep caused him to be more tired, and that his sleep trouble started to affect his job-performance.  The Veteran reported that his relationship with his girlfriend was good, except that he was stressed by a "situation that she is currently going through."  The Veteran denied any loss of appetite or medical conditions.  The doctor recommended listening to soft music and reducing his caffeine intake.  The doctor also referred the Veteran to the Mental Health Clinic for guidance.  

A referral indicates that the Veteran was scheduled to be evaluated at the Mental Health Clinic in June 1994 and that he had a provisional diagnosis of situational stress.  However, the Veteran's service treatment records do not document a mental health evaluation.  

On his November 1994 separation examination, the Veteran reported having frequent trouble sleeping.  The Veteran reported that he was treated for a sleep disorder but indicated that it resolved.  On examination, the doctor noted that the Veteran had trouble sleeping for two months and that the Veteran reported that the sleep disorder was "now resolved."

Aside from these incidents, the Veteran's service treatment records are silent for complaints of or treatment for a sleep disorder.  

Post-service treatment records indicate that the Veteran underwent a sleep study and was diagnosed with mild obstructive sleep apnea in May 2002.  The Veteran was also diagnosed with a history of insomnia.  The doctor prescribed Ambien. 

The Veteran underwent a second sleep study in October 2002.  The diagnosis was minimal obstructive sleep-disordered breathing, supine-dependent hypopneas.  The doctor noted that it was "unlikely that this degree of sleep-disordered breathing could account for significant hypersomnia.  Even so, the patient's respiratory disturbance index does round off to five events per hour, which is the lowest index for treatment for the problem of hypersomnia."  The doctor prescribed a CPAP for a month to see what effect it would have on the Veteran's symptoms. 
 
Private treatment records dated September 2003 indicate that the Veteran reported having insomnia since 1988.  The Veteran also reported that his insomnia has been worse since 1991.  The Veteran reported drinking one-half gallon of iced tea, one cup of hot tea and a six pack of caffeinated soda during the day.  The doctor diagnosed the Veteran with chronic insomnia and mild obstructive sleep apnea.  The doctor prescribed a trial of Restoril and an auto-titrating CPAP.  

In January 2004, the Veteran reported that he returned the CPAP and did not think that Restoril was helpful.  The Veteran reported taking Ambien at night.  The doctor noted that the Veteran was still drinking "quite a bit of caffeine."  The doctor recommended that the Veteran be caffeine free for at least a month.  

In February 2010, the Veteran presented for a VA examination.  The Veteran reported that his sleep apnea and insomnia began in 1991.  The Veteran reported that his thyroid diagnosis caused his current sleep disorder.  The Veteran reported that his symptoms were relieved by taking Ambien.  The Veteran reported a history of hypertension, angina, fatigue and dyspnea.  The Veteran reported that he did not take medication for his hypertension.  The Veteran also reported that he has dyspnea on moderate exertion, non-anginal chest pain and night sweats.  The examiner noted that the Veteran had hypothyroidism listed on his prescription list. 

The examiner diagnosed the Veteran with insomnia and noted that sleep apnea was an associated problem.  The examiner opined that the Veteran's "inability to sleep in 1994 was due to stress from a stormy relationship.  With stress involved with life, [the Veteran] will have trouble sleeping."  The examiner noted that the Veteran's age, tobacco use and weight could contribute to his insomnia and sleep apnea.   

In VA treatment records dated February 2010, the Veteran reported drinking 88 ounces of Dr. Pepper per day.  The doctor diagnosed the Veteran with insomnia secondary to sleep apnea and instructed the Veteran to reduce his caffeine intake.  

The February 2010 VA examiner submitted an addendum opinion in April 2011 that stated the he reviewed the Veteran's claims file and private treatment records prior to his addendum opinion.  The examiner noted that the Veteran has "two separate entities, to include insomnia and obstructive sleep apnea.  I do not believe these two problems cause each other.  These are two separate conditions.  The [Veteran] does have primary insomnia due to stressors at home, as mention in the claims file.  The [Veteran] does have obstructive sleep apnea, as documented on the sleep study dated October 1, 2002.  The [Veteran's] obstructive sleep apnea is mild and he is unable to tolerate his CPAP machine at this time.  Again, the patient does not have a CPAP at this time and it is not severe enough to warrant it."  The examiner opined that the Veteran's insomnia and sleep apnea are less likely than not due to his service based on the fact that he has life stress.  The examiner noted that the Veteran's age, tobacco abuse and weight can contribute to the inability to sleep and have obstructive sleep apnea.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no credible or competent evidence of a chronic disease manifested by insomnia or sleep apnea in service.  Although the Veteran reported that he had trouble sleeping in May 1994, the Veteran reported that this condition resolved on his November 1994 separation examination.  As the VA examiner explained, the May 1994 incident was due to situational stress.  The Veteran did not report excessive snoring in service.  The Board acknowledges that the Veteran indicated in his July 2011 Substantive Appeal that he was not asked during service if he snored, but he would have answered that he snored if he was asked.  The Board finds that the Veteran's lay statements regarding continuity of symptoms since service lack credibility because in his November 1994 separation examination, he reported that his sleep condition resolved.  In September 2003, the Veteran reported to his private doctor that he has had problems with insomnia since 1988.  Thus, the private medical records, documented prior to the Veteran's claim for service connection, are inconsistent with the contention that he has suffered from insomnia since service.  

Moreover, the only medical nexus opinion of record is against the Veteran's claim.  The VA examiner's opinion was based on a full review of the record and it explained that the Veteran had situational stress during his May 1994 incident.  The examiner found the Veteran's age; tobacco abuse and weight can contribute to his insomnia and sleep apnea.  

The Veteran argues that his insomnia and sleep apnea are related to his military service.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to establish medical etiology or nexus for his sleep apnea and insomnia because the relationship between the Veteran's insomnia, sleep apnea and his military service is complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board notes that the Veteran believes that his insomnia and sleep apnea onset during service, based on his observations of his symptomatology.  Yet, in this instance, the Board finds that the opinions of the VA examiner, based on his experience, examination of the Veteran, and review of the entirety of the evidence, are of greater probative value in this matter.  Accordingly, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for insomnia and sleep apnea must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


